Citation Nr: 1611683	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative joint disease.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy or radiculopathy, to include as secondary to cervical spine degenerative joint disease.

3.  Entitlement to service connection for left upper extremity peripheral neuropathy or radiculopathy, to include as secondary to cervical spine degenerative joint disease.

4.  Entitlement to service connection for residuals of a right femur fracture, to include a right shin disorder.

5.  Entitlement to initial disability ratings for coronary artery disease status post percutaneous intervention in excess of 10 percent prior to May 30, 2012, and in excess of 30 percent thereafter.

6.  Entitlement to initial disability ratings for diabetes mellitus, type II, with peripheral neuropathy of the bilateral lower extremities in excess of 10 percent prior to October 26, 2009, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  He served in the Republic of Vietnam from December 7, 1967 to December 6, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for diabetes mellitus and assigned a 10 percent rating effective as of March 27, 2008, and denied service connection for a broken right leg and a bad shin.  This matter also comes before the Board on appeal from an October 2010 rating decision which granted service connection for coronary artery disease status post percutaneous intervention, and assigned a 10 percent rating effective as of April 30, 2009; increased the disability rating for diabetes mellitus, type II, with peripheral neuropathy of the bilateral lower extremities from 10 to 20 percent effective as of October 26, 2009; and denied service connection for right and left upper extremity peripheral neuropathy, cervical spine degenerative joint disease, residuals of a right femur fracture, and a right shin disorder.  In an April 2012 rating decision, the RO assigned an earlier effective date of December 17, 2008 for service connection for coronary artery disease status post percutaneous intervention, and assigned a 10 percent rating as of that date.  In a December 2012 rating decision, the RO increased the rating for coronary artery disease status post percutaneous intervention from 10 to 30 percent, effective as of May 30, 2012; and continued the ratings for diabetes mellitus, type II, with peripheral neuropathy of the bilateral lower extremities.

In his April 2014 VA Form 9, the Veteran checked box 9A., indicating that he wants to appeal all of the issues listed on the Statement of the Case and any Supplemental Statements of the Case. Thus, the issues listed above are on appeal.

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issues of 1) entitlement to initial disability ratings for coronary artery disease status post percutaneous intervention in excess of 10 percent prior to May 30, 2012, and in excess of 30 percent thereafter; and 2) entitlement to initial disability ratings for diabetes mellitus, type II, with peripheral neuropathy of the bilateral lower extremities in excess of 10 percent prior to October 26, 2009, and in excess of 20 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Cervical spine degenerative joint disease had its onset in service.

2.  Cervical radiculopathy of the right upper extremity is secondary to service-connected cervical spine degenerative joint disease.

3.  Cervical radiculopathy of the left upper extremity is secondary to service-connected cervical spine degenerative joint disease.

4.  Residuals of a right femur fracture had their onset in service.

5.  The Veteran's diabetes mellitus, type II, is characterized by peripheral neuropathy of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

6.  The Veteran's diabetes mellitus, type II, is characterized by peripheral neuropathy of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for cervical spine degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Cervical radiculopathy of the right upper extremity resulted from a service-connected disability.  38 U.S.C.A. 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  Cervical radiculopathy of the left upper extremity resulted from a service-connected disability.  38 U.S.C.A. 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for establishing entitlement to service connection for residuals of a right femur fracture have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for an initial rating of 10 percent for mild incomplete paralysis of the sciatic nerve of the right lower extremity are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.123, 4.124, 4.124a, DC 8520 (2015).

6.  The criteria for an initial rating of 10 percent for mild incomplete paralysis of the sciatic nerve of the left lower extremity are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.123, 4.124, 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Analysis: Cervical Spine Degenerative Joint Disease

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran was diagnosed with arthritis to a degree of 10 percent within one year from the date of termination of service.

The Veteran testified at his October 2015 travel board hearing that he injured his cervical spine in the same parachute accident in which he fractured his right femur, and has had issues with his neck ever since the accident.  See transcript, pp. 2-3.  The Board observes that the accident is documented in the Veteran's service treatment records, specifically a February 1967 clinician's report that the Veteran had fractured his right femur in June 1966, and was on profile until February 1967.  His daughter likewise testified that the Veteran has always had neck trouble for as long as she has known him-i.e., since at least 1981.  Id., p. 5.

The evidence of record is consistent with the Veteran's contentions.  First, the Veteran has a current disability, including VA clinicians' diagnoses of degenerative arthritic changes of the cervical spine in December 2006, and degenerative joint disease of the cervical spine based on magnetic resonance imaging (MRI) testing in August 2009.

Second, the Veteran has provided competent and credible testimony that his cervical spine was injured in service and has continued to be symptomatic since service.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Here, the Veteran is competent to sense pain in his cervical spine.  Moreover, that pain is consistent with the diagnoses from VA clinicians.  The Board further finds that the Veteran's testimony is credible, based on the corroborate statements from his daughter, the documentation of the accident in his service treatment records, and the absence of any post-service cervical spine injury in the record.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cervical spine degenerative joint disease is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his cervical spine degenerative joint disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Analysis: Bilateral Upper Extremity Cervical Radiculopathy

Service connection may be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2015); El-Amin v. Shinseki, 26 Vet.App. 136 (2013); Allen v. Brown, 7 Vet.App. 439 (1995).

At his October 2015 travel board hearing, the Veteran testified that he experiences tingling in his arms and hands.  See transcript, pp. 8-9.  In March 2007, a treating VA physician reviewed x-ray findings and diagnosed the Veteran with cervical radiculopathy.  Similarly, in March 2009, a VA examiner found that the Veteran had a radicular component in his upper arm and shoulder.  In September 2012, a VA examiner found that the Veteran did not have upper extremities symptoms attributable to diabetic peripheral neuropathy.

The Board finds that the VA clinicians' determinations that the Veteran's bilateral upper extremity symptoms are attributable to cervical radiculopathy are competent because they are qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, their findings are credible based on their internal consistency and their duty to provide truthful opinions.  The Board further finds that the March 2007 VA physician's opinion is most probative because he relied on objective x-ray test results.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, no opinion to the contrary is of record.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral upper extremity cervical radiculopathy is related to his service-connected cervical spine degenerative joint disease.  38 C.F.R. § 3.310.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his bilateral upper extremity cervical radiculopathy.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Right Femur Fracture Residuals

The Veteran contends in a July 2008 statement that "I broke my leg in Jump School at Ft. Benning, GA."  In February 2013, the Veteran again asserted that he broke his right leg during his military service, and submitted photographs of himself wearing a right leg cast while in uniform.  At his October 2015 travel board hearing, the Veteran testified that he broke his right femur in a parachute accident in Jump School, and has not reinjured it since.  See transcript, pp. 2-3, 7.

The evidence of record is consistent with the Veteran's contentions.  First, the Veteran has a current disability, as manifested by an altered gait diagnosed by a VA clinician in April 2009, and right thigh and upper leg aches on a VA examination in August 2010.

Second, the Veteran's service treatment records establish that he had an in-service injury which persisted at separation from service.  Specifically, in February 1967 a clinician recorded that the Veteran had fractured his right femur in June 1966, and was on profile until February 1967.  Further, in his October 1968 Report of Medical History at separation from service, the Veteran checked a box indicating a right leg disorder.  These documents, as well as the photographs submitted in February 2013, establish that the Veteran had an in-service injury.

Third, there is a nexus between the Veteran's in-service injury and his present disability.  As reflected in the August 2010 VA examiner's report, the Veteran's aches in his right leg are consistent with the area of his right femoral fracture.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's residuals of a right femur fracture are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his residuals of a right femur fracture.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Analysis: Peripheral Diabetic Neuropathy of the Lower Extremities

Sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent.  Mild incomplete paralysis is rated at 10 percent.  38 C.F.R. § 4.124a, DC 8520.

In September 2012, the VA examiner found that the Veteran has lower extremity diabetic peripheral neuropathy.  He further found that the sciatic nerve is affected, and that the neuropathy is analogous to mild incomplete paralysis of the sciatic nerve in both lower extremities.  Therefore, separate 10 percent ratings for the mild incomplete paralysis of the sciatic nerves of the right and left lower extremities are warranted.  38 C.F.R. § 4.124a, DC 5820.  The question of whether ratings in excess of 10 percent each are warranted is included in the remand section below.


ORDER

Service connection for cervical spine degenerative joint disease is granted.

Service connection for right upper extremity cervical radiculopathy is granted.

Service connection for left upper extremity cervical radiculopathy is granted.

Service connection for residuals of a right femur fracture is granted.

An initial 10 percent disability evaluation for incomplete paralysis of the sciatic nerve of the right lower extremity associated with diabetes mellitus, type II, is granted, subject to the law and regulations governing the payment of VA monetary benefits.

An initial 10 percent disability evaluation for incomplete paralysis of the sciatic nerve of the left lower extremity associated with diabetes mellitus, type II, is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  

The Veteran testified at his October 2015 travel board hearing that his coronary artery disease and diabetes mellitus, type II, with peripheral neuropathy of the bilateral lower extremities have gotten worse.  See transcript, p. 9.  The last VA examination was provided in September 2012.  The new evidence suggests that the disabilities have worsened since the last examination, and VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his coronary artery disease, and his diabetes mellitus with bilateral lower extremity peripheral neuropathy.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his coronary artery disease, and his diabetes mellitus with bilateral lower extremity peripheral neuropathy, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his coronary artery disease, and his diabetes mellitus with bilateral lower extremity peripheral neuropathy, that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his coronary artery disease, and his diabetes mellitus with bilateral lower extremity peripheral neuropathy, and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's coronary artery disease, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's coronary artery disease has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

4.  After obtaining any outstanding treatment records regarding the Veteran's diabetes mellitus with bilateral lower extremity peripheral neuropathy, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's diabetes mellitus with bilateral lower extremity peripheral neuropathy has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


